DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a binding machine with inductive guide structure, classified in B65B13/04.
II. Claims 9-19 and 20, drawn to a binding machine comprising a control unit for executing an operation, classified in B21F15/04.
This application contains claims directed to the following patentably distinct species:
Species A: Group I, Claims 1-8 with sub-species involving the inductive guide:
A1: Fig 9a/g – Inductive guide (1st embodiment)
A2: Fig 15a/h – Inductive guide (2nd embodiment)
A3: Fig 16a/b – Inductive guide (3rd embodiment)
A4: Fig 17a/b - Inductive guide (4th embodiment)
A5: Fig 18a/b - Inductive guide (5th embodiment)
Species B: Group II, Claims 9-19 and 20 with sub-species involving a control system:
B1: Fig 21 – Control Algorithm (1st embodiment)
B2: Fig 23 – Control Algorithm (2nd embodiment)
B3: Fig 24 – Control Algorithm (3rd embodiment)
B4: Fig 29 – Control Algorithm (4th embodiment)
B5: Fig 33 – Control Algorithm (5th embodiment)
B6: Fig 38 – Control Algorithm (6th embodiment)
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species and require different search and consideration. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Attorney of Record Steven Weihrouch on 07/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725